              Case 2:20-sw-01028-CKD Document 5 Filed 01/21/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                              FILED
   Sacramento, CA 95814                                                    Jan 21, 2021
 4 Telephone: (916) 554-2700                                           CLERK, U.S. DISTRICT COURT

   Facsimile: (916) 554-2900                                         EASTERN DISTRICT OF CALIFORNIA


 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10 IN THE MATTER OF THE APPLICATION                 CASE NO. 2:20-SW-01028-CKD
   OF THE UNITED STATES OF AMERICA
11 FOR AN ORDER PURSUANT TO § 2703(d)               ORDER UNSEALING § 2703(d)
   RE THE FACEBOOK ACCOUNT                          APPLICATION AND ORDER
12 IDENTIFIED BY THE USERNAME
   esmith32881
13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the files in the above-captioned
                                                              p       matter be,, and are,, unsealed.

16
     Dated:    -DQXDU\
17
                                                      The Honorable Kendall J. Newman
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL § 2703(d) ORDER
